DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite the functional limitations “evaluating“ and “determining” but said limitations are genus claims, broadly claiming all possible ways to perform the said “evaluating” and “determining”, the scope which goes beyond the original disclosure (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,” and also LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Regarding claim 14, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative example), we recognize that the limitations “evaluating the at least one test parameter on the basis of at least one specification for the at least one test parameter, and determining, on the basis of the evaluating, a quality indicator which indicates the quality of the monitoring of the fire protection system by the system” is an abstract idea as it involves mental processes. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “receiving at least one test parameter of the system,” but said limitation is merely directed to insignificant data collection activity, recited at high level of generality. The claims do not improve the functioning of any device. The claims also do not improve any technology due to lack of sufficient detail as to how to perform the recited functional limitations of “evaluating” and “determining” In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, claims additionally recite “receiving at least one test parameter of the system,” but said limitation is merely directed to data collection activity that is well-understood, routine and conventional. As such, the additional elements do not provide significantly more than the abstract idea. Similar rejections are made for other independent and dependent claims.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Additionally, the Claim 11 is rejected under 35 U.S.C. 101 because the claim is a program per se and therefore directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch, US Pat No. 6,351,212 (hereinafter Lynch) (cited by the Applicant)

          Regarding Claims 1 and 11-12. Lynch discloses testing a system for automated monitoring of a protection readiness of a fire protection system, comprising receiving at least one test parameter of the system (Abstract, programmable logic circuit evaluating various various parameters listed; Figs. 2-4, 6-8; Fig. 2, as an example, sensor data 1 and 2 received 250, 250’), evaluating the at least one test parameter on the basis of at least one specification for the at least one test parameter, and determining, on the basis of the evaluating, a quality indicator which indicates the quality of the monitoring of the fire protection system by the system (Figs. 2-4, 6-8, evaluation of the given parameters, such as sensitivity, battery strength, etc).

          Regarding Claim 6. Lynch discloses the at least one test parameter comprises an evaluation result of an evaluation of at least one measured value of at least one measurement parameter which indicates the protection readiness of the fire protection system, wherein the evaluating of the at least one test parameter further comprises:
determining all measurement parameters to be tested, and comparing whether the at least one test parameter comprises at least one evaluation result for each measurement parameter to be tested (Col. 3, lines 27-67, Col. 4, lines 1-16, comparing to predetermined parameters and predetermined level) 

          Regarding Claim 10. Lynch discloses determining a time interval for the monitoring of the protection readiness of the fire protection system by the system on the basis of the quality indicator (Col. 3, lines 56- 65; Col. 5, lines 5-8, preferably every 10 minutes; Col. 5, lines 31-34, every 30 seconds based on particular ambient air condition)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.          Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch, US Pat No. 6,351,212.

          Regarding Claim 9. Lynch discloses testing the sensor continuously until malfunction is detected. (Col. 5, lines 45-58). Although Lynch does not explicitly disclose testing of at least one test history, wherein the test history indicates the progression of the test parameter over time, it would have been obvious to test at least one test history as claimed, since it merely would require organizing the received data into a visual presentation showing the progression of the test parameter over time or trend until a malfunction is detected.

11.          Claims 2-3, 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch, US Pat No. 6,351,212 in view of Delerno, US Pat No. 8,068026 (hereinafter Delerno)

          Regarding Claims 2 and 13. Lynch discloses the at least one test parameter comprises a functional readiness indication (Col. 5, lines 54-58, continuously monitoring without any malfunction is an indication of functional readiness)

Lynch does not disclose (Claims 2, 13: the evaluating comprises determining, on the basis of the functional readiness indication, that the system is configured to change the fire protection system from a testing state to an operating state in the event of a fire (Claim 4: configured to change the fire protection system from a testing state to an operational readiness state in case of a power failure) (Claim 5: configured to change the fire protection system from a testing state to an operational readiness state in the event of a test failure)

Delerno discloses periodic testing of the fire pump system, including determining readiness of a fire pump system which either does not disable a normally functioning fire pump system or causes continuous fire pump operation in case of power failure, if the periodic tester malfunctions, and automatically starting the fire sprinkler or piping system in the event of fire (Abstract; Col. 3, lines 22-30; Col. 1, lines 35-52) 

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Delerno in Lynch and (Claims 2, 13: determine, on the basis of the functional readiness indication, that the system is configured to change the fire protection system from a testing state to an operating state in the event of a fire (Claim 4: configured to change the fire protection system from a testing state to an operational readiness state in case of a power failure) and (Claim 5: configured to change the fire protection system from a testing state to an operational readiness state in the event of a test failure, so that the fire protection system is continuously available and operational when in need. 

          Regarding Claim 3. Delermo discloses immediate usability of a fire pump system at the time of a fire (Col. 1, lines 12-13) and automatically starting the fire pump system in the event of fire (Col. 3, lines 22-30).  Although Delermo does not disclose determining, on the basis of the functional readiness indication, that the changing to the operating state takes place within a time span t, which is less than a predetermined threshold value, after the fire event has been registered, it would have been obvious to have the said time span t, which is less than a predetermined threshold value so that the fire pump system is available in the shortest time.

12.          Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch, US Pat No. 6,351,212 in view of Tice et al., US Pat. 6,366,215 (hereinafter Tice)

          Regarding Claim 7. Lynch does not disclose providing a safeguarding of the at least one test parameter against modification by a user.

Tice disclose providing a safeguarding of the at least one test parameter against modification by a user by encrypting data transferred between the devices (Col. 1, lines 5-15; lines 22-28; Col. 2, lines 50-61; Fig. 2b)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Tice in Lynch and provide a safeguarding of the at least one test parameter against modification by a user by encrypting the data transferred between the sensors and the programmable logic chip, so as to maintain the integrity of the transferred data.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch, US Pat No. 6,351,212 in view of Ropel et al., US-PGPUB 2020/0388091 (hereinafter Ropel)

          Regarding Claim 8. Lynch discloses the at least one test parameter comprises an identification of at least one component of a system for automated monitoring of the fire protection system (Col. 3, lines 27-37, monitoring sensors and power source; Col. 5, lines 13-17, particular sensor)

Lynch does not disclose the evaluating further comprises verifying an approval of the at least one component of a system for automated monitoring of the fire protection system on the basis of the identification.

Ropel discloses verifying an approved component for the device (Paragraph 0072]; Paragraphs [0002]-[0003])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Ropel in Lynch and verify an approval of the at least one component of a system for safe and efficient automated monitoring of the fire protection system on the basis of the identification.

14.          Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch, US Pat No. 6,351,212 in view of Moffa, US-PGPUB 2015/0206421 (hereinafter Moffa)

          Regarding Claim 14. Lynch does not disclose the communication link comprises a secured connection, in particular an encrypted connection and (Claim 15: wherein the communication link comprises a wireless communication link)

Moffa discloses a testing system for fire alarm system, including secure wireless communication link (Abstract; Paragraph [0045])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Moffa in Lynch and have a secure wireless communication link, so that the data are transmitted securely with spatial flexibility without the restriction posed by wired configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kirby, US Pat No. 5552763

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865